HAHN, J., pro tem.
The same questions presented in this appeal are involved in the case of A. W. Burrill, as Trustee of the Estate of the United Finance Company, a Corporation, v. Robert Marsh & Co., Inc., a Corporation, and Robert Marsh, this day decided (ante, p. 101 [31 Pac. (2d) 823]).  Inasmuch as counsel are the same in each case, it will serve no useful purpose to set forth in this opinion the considerations and conclusions which are dealt with in detail in the opinion filed in Burrill v. Robert Marsh & Co., Inc., and Robert Marsh. For the same reasons therein set forth the judgment in this case must be sustained.
Judgment affirmed.
Stephens, P. J., and Craig, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 18, 1934.